Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 1/29/2020.  Claims  1-17  are pending and considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 2018/0021388).
Green et al. teach administering a lyophilized (i.e. powdered), fertilized, avian egg yolk product [0006] to treat muscle wasting caused by conditions that accompany aging [0010] in mammals including humans [0010]. These conditions include muscle atrophy, prevent muscle wasting, build muscle mass, rheumatoid arthritis, joint injury, dislocations,  HIV/AIDS, ALS, corticosteroid use, joint replacements, raise follistatin levels in mammals including humans [0010].  This egg product comprises primarily follistatin [0009].
It is noted that the Specification defines FORTETROPIN as “a fertilized egg yolk derived product”.  The powdered, fertilized, egg yolk product comprising primarily follistatin taught in [0006] meets this definition. 
Therefore the invention as a whole is anticipated by the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2018/0021388).
Green et al. teach administering a lyophilized (i.e. powdered), fertilized, avian egg product [0006] to treat muscle wasting caused by conditions that accompany aging [0010] in mammals including humans [0010]. These conditions include muscle atrophy, prevent muscle wasting, build muscle mass, rheumatoid arthritis, joint injury, dislocations,  HIV/AIDS, ALS, corticosteroid use, joint replacements, raise follistatin levels in mammals including humans [0010].  This egg product comprises primarily follistatin [0009]. It is noted that the Specification defines FORTETROPIN as “a fertilized egg yolk derived product”.  The powdered, fertilized, egg yolk product comprising primarily follistatin taught in [0006] meets this definition. 

While Green et al. does teach using their follistatin egg product to treat corticosteroid use, but does not expressly teach ‘long-term oral corticosteroid administration’ as limited in claim 8.  However Green et al. also teach that their composition is for other prolonged or chronic diseases [0040].  Therefore it would be obvious for one of ordinary skill to administer the composition of Green et al. for long term oral corticosteroid administration since a) they already generically teach to treat the effects of corticosteroid use  and b) they teach that their composition is suitable for other long-term conditions.  One of ordinary skill would see this as a simply applying a known technique to treating conditions caused by corticosteroid use to the same conditions when the corticosteroid use is longer term (MPEP 2141 III C). 

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2018/0021388) as applied to claims 1-5, 7-10 and 15-17 above, and further in view of Lisa Desatnik (Canine Hip Dysplasia, 2015).
Green et al. teach administering an egg product comprising primarily follistatin to treat conditions associated with aging mammal including joint injury and muscle wasting or atrophy. However they do not expressly teach hip dysplasia.  However this would be obvious in view of Desatnik, who teach that hip dysplasia causes pain in hip joints (e.g. join injury), lameness, and decrease muscle mass in dogs (Desatnik, pg. 2).  Since these three symptoms are already treated by the follistatin egg product by Green et al., it would be obvious for one of ordinary skill in the art to at least try the product on hip dysplasia in dogs since this is a know method to treat the listed symptoms of a generic join injury (MPEP 2141 III C and D).  

Claim(s) 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2018/0021388) as applied to claims 1-5, 7-10 and 15-17 above, and further in view of Freeman et al. (Saunders, 2011).
Green et al. teach administering an egg product comprising primarily follistatin to treat conditions associated with aging mammal including muscle wasting or atrophy. However they do not expressly teach treating polyradiculoneuritis or coonhound paralysis in dogs.  However this would be obvious in view of Freeman et al. who teach that one of the symptoms of coonhound paralysis are decreased muscle tone and atrophy (Freeman, Clinical Signs).  Therefor it would be obvious for one of ordinary skill in the art to use the composition of Green et al. to treat the loss of muscle and atrophy caused by this disease in dogs since their composition is expressly recited to treat the symptoms (MPEP 2141 III C and D). 

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2018/0021388) as applied to claims 1-5, 7-10 and 15-17 above, and further in view of Duan et al. (US 2003/0162715).
Green et al. teach administering an egg product comprising primarily follistatin to treat conditions associated with aging mammal including muscle wasting or atrophy  as well as other diseases including HIV/AIDS, ALS and cancer. However they do not teach treating leishmaniasis.  However this would be obvious in view of   
However this would be obvious in view of Leonardi et al.  who teach that follistatin is suitable to treat symptoms of leishmaniasis (Duan, [0440]) .  Therefor it would be obvious for one of ordinary skill in the art to use the composition of Green et al. which comprises primarily follistatin to treat leishmaniasis (MPEP 2141 III C and D). 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 5-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of copending Application No. 17064847. In this case the claims are identical. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-3 and 5-17 of this application is patentably indistinct from claims 1-16 of Application No. 17064847. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699